DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 06/14/2022, with respect to the U.S.C. 103 rejections have been fully considered and are persuasive.  The U.S.C. 103 rejections of the office action dated 03/14/2022 has been withdrawn. The prior art combination does not appear to specifically render obvious a torus size in terms of the combination of a flatness ratio, a thinness ratio, and an inner diameter ratio as claimed in claims 5 and 6 in consideration of the tradeoffs discussed. While the prior art teaches parts of various ratios individually, the combination of all three ratio ranges together do not appear to be obvious in light of tradeoff considerations discussed by applicant.

Allowable Subject Matter
Claim 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious a torque converter including a torus size in terms of the combination of a flatness ratio within a range of 0.75-1.05, a thinness ratio within a range of 0.175-0.240, and an inner diameter ratio within a range of 0.48 or more as claimed in claims 5 or 6. While the prior art teaches parts of various ratios individually, the combination of all three ratio ranges do not appear to be obvious because there are various tradeoff considerations and the prior art fails to provide sufficient rationale to combine the references to reach the specified ranges together.
See applicant’s remarks for further discussion. Applicant’s specification states that the claimed torus ratios achieves both the efficient arrangement of the damper element and the securing of the torque ratio performance are optimized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayabuchi et al. (US 4866935) discloses a flatness ratio of 0.82-0.9 (L/H), a thinness ratio, L/Do = .25, and a diameter ratio, Di/Do 0.42. While the flatness ratio meets the claimed limitation, the thinness ratio and diameter ratio fails to meet the claimed limitation.
Fukunaga et al. (US 6575276) discloses a flatness ratio, L/H = 0.65 or less, thinness ratio (width L)/(outer diameter D1) = 0.122 or less, and D2/D1 = inner diameter/outer diameter=Di/Do greater than or equal to 0.61. The thinness ratio and flatness ratio fails to meet the claimed ranges, but the diameter ratio meets the claimed range.
Kubo et al. (US 4783960), Abe et al. (US 6447246), Kirkwood et al. (US 5313793), Mori (US 2004/0118112) various combinations of pertinent flatness, thinness, and inner diameter ratios
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 26, 2022